Case 1:19-cv-02277-DLP-JPH Document 117 Filed 03/04/21 Page 1 of 12 PageID #: 1190

                                 Michael Goosby
                                February 16, 2021

                                                                                     1
                  UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF INDIANA
                      INDIANAPOLIS DIVISION
                 CAUSE NO. 1:19-cv-02277-JPH-DLP

       GORDON MITCHUM,                        )
                                              )
                Plaintiff,                    )
                                              )
       vs.                                    )
                                              )
                                              )
       CITY OF INDIANAPOLIS,                  )
       INDIANAPOLIS METROPOLITAN              )
       POLICE DEPARTMENT ("IMPD")             )
       and in their official and              )
       individual capacities, the             )
       following IMPD officers                )
       BRYAN ROACH, CRAIG HEDDEN,             )
       MOLLY GROCE, TOM WHITE,                )
       RICHARD FAULKNER, ALFRED               )
       ROBINSON, and DOGS 1-50,               )
       CITY OF INDIANAPOLIS, et al.,          )
                                              )
                Defendants.                   )


          The video deposition upon oral examination
       of MICHAEL GOOSBY, a witness produced and
       sworn before me, Joyce Shinault, RPR, a
       Notary Public in and for the County of
       Shelby, State of Indiana, taken on behalf of
       the Plaintiff via Zoom videoconference, taken
       on February 16th, 2021, commencing at 1:00
       p.m. ET, pursuant to Indiana Rules of
       Procedure, with Notice as to the time and
       place thereof.



                FILLENWARTH REPORTING SERVICE
                     775 Hummingbird Lane
                     Whiteland, IN 46184
                        (317) 345-6179

                        Fillenwarth Reporting Service
                                317.345.6179
Case 1:19-cv-02277-DLP-JPH Document 117 Filed 03/04/21 Page 2 of 12 PageID #: 1191

                                            Michael Goosby
                                           February 16, 2021
                                                     38                                                          40
   1   A. Yes, we do. We do -- we do it via ground         1     training with the E-collars. What was
   2     units, all the ground units and the               2     different between then and 2010, if anything?
   3     helicopter, that is correct.                      3   A. Not much because there were newer officers in
   4   Q. When you say ground units, you mean through      4     the unit, new dogs, different dogs. So it
   5     the speaker on the police car, right --           5     wasn't -- there wasn't much difference. I
   6   A. That is correct.                                 6     think that -- I think -- I think one of the
   7   Q. -- the external speaker?                         7     biggest changes may have been the fact that
   8   A. That is correct.                                 8     we're using a different type of E-collar, a
   9   Q. And you do that because that's the best          9     newer version of E-collar, which offers a lot
  10     practice to warn people in the area, correct?    10     more flexibility. And some of the tactics
  11   A. Well, we do that because it's -- it is a best   11     changed in how we operate the E-collar and
  12     practice, yeah, you need to let people know      12     how we use it. So those are probably the
  13     that the dog is going to be out searching,       13     differences. More of the difference probably
  14     but more importantly, though, you're giving      14     came from my end than say, IMPD's end.
  15     this suspect the chance to surrender.            15   Q. Well, what -- you said something about team
  16   Q. Well, also, you can prove that you gave the     16     tactics earlier. What team tactics did you
  17     announcement, right? I'm sure there's a way      17     teach in 2015, '16, and '17?
  18     for you to show that the announcements were      18   A. I taught -- we did search team tactics where
  19     given when you could give them                   19     I was, again, showing them how we operate,
  20     electronically, right?                           20     and using a K-9 handler with a point officer
  21   A. Well, we do all -- what happens is, there's     21     and rear guards to the search team. Again,
  22     nothing -- when you talk through the PA,         22     though, you know, I can only show that, and
  23     there's no time stamp on the PA. However, we     23     it's still resource driven.
  24     do say it on a recorded frequency that the       24           I have 10,000 officers at my
  25     announcement is about to be given. And then      25     disposal, so I can have a search team on

                                                     39                                                          41
   1     once the announcement is given, we have the       1     every K-9 search, which is what we do, you
   2     unit that gave the announcement, they get         2     know. But some jurisdictions I'm training in
   3     ahold of the incident commander at the            3     and teaching in, they can't do that.
   4     command post, and they advise the incident        4     Sometimes their whole unit working, their
   5     commander of their location of the perimeter,     5     whole watch working is four officers, and
   6     what their shop number or car number is, and      6     three of them may be on a perimeter and one
   7     their officer serial number who gave the          7     is a K-9 handler. So it depends on where
   8     announcement. And then they -- we -- then         8     they are. But I just teach the best
   9     the incident commander has someone at the CP      9     practices on how we do things.
  10     memorialize that, and then we take note to       10   Q. Well, and you would say -- you would agree
  11     that, and then we take those notes and we put    11     with me that LAPD, one of the things you
  12     them in our K-9 department report to show        12     consider in your best practices is the safety
  13     where the announcement was given, who heard      13     of the community, correct?
  14     it, and the exact location where it was and      14   A. Yes.
  15     the time. And if it was given in English or      15   Q. Right. And these best practices are
  16     Spanish.                                         16     designed, in fact, to -- one of the things
  17   Q. So we can agree that it's important to give     17     you consider is to keep bystanders or
  18     announcements, right, to warn --                 18     civilians or people in their house or on
  19   A. Without a doubt.                                19     their porch safe, right?
  20   Q. -- people in the community, right?              20   A. Yes.
  21   A. Without a doubt. Yeah.                          21   Q. Okay. So in -- in the 2010, 2015 and the
  22   Q. We can agree that it's important to be able     22     next -- or '16, '17, what was the next time
  23     to show you gave announcements, right?           23     you did some training -- strike that.
  24   A. Without a doubt.                                24          Did you do any other trainings for
  25   Q. Okay. Let's go to the 2015, '16, or '17         25     IMPD after 2015, '16 or '17?


                                                                               11 (Pages 38 to 41)
                                Fillenwarth Reporting Service
                                        317.345.6179
Case 1:19-cv-02277-DLP-JPH Document 117 Filed 03/04/21 Page 3 of 12 PageID #: 1192

                                            Michael Goosby
                                           February 16, 2021
                                                     42                                                      44
   1   A. Yes.                                             1     take that back. I was evaluating, yes.
   2   Q. When was that one?                               2   Q. Now, was that separate from the training you
   3   A. This was just recently. Most recently last       3     were paid $5,000 to do?
   4     year, I spent a week there going over             4   A. No, it was all part of that.
   5     classroom training with them, with some           5   Q. Okay, okay. All right. So did you generate
   6     classroom sessions.                               6     a report as part of that training?
   7   Q. Okay. Did you generate any written materials     7   A. I did.
   8     for your 2010 -- we'll call it a 2015             8   Q. Or strike that. Yeah, as part of that
   9     training. I'm not holding you to '15, '16,        9     evaluation, did you generate a report?
  10     or '17, but the 2010, 2015, 2020 training,       10   A. I did.
  11     did you generate any written materials for       11             MR. LITTLE: Okay. Could we
  12     the IMPD officers?                               12     put -- now, this is going to be weird because
  13   A. No, I did not.                                  13     I can't see it. Joyce, would you mind
  14   Q. Who from IMPD contacted you to do the 2020      14     putting Officer Goosby's -- Mike's report up
  15     training?                                        15     on the screen in Zoom, and I'm going to track
  16   A. Lieutenant Stradling did.                       16     down the -- I'm going to look at the actual
  17   Q. And did he -- how did he contact you, by        17     document.
  18     email or phone?                                  18             THE WITNESS: I can't see
  19   A. He sent me a text. Yes, he contacted me by      19     anything, just so you know, because I see a
  20     text first, and then we were texting back and    20     picture of myself.
  21     forth, and -- he may have emailed me. He may     21             MR. LITTLE: Oh, okay. Okay.
  22     have emailed me a couple times.                  22     Let's -- let's take a break for one second,
  23   Q. Okay. And you said that was Lieutenant          23     and if you can just stay on the line, let's
  24     Stradling?                                       24     work out how we can get Mike the exhibit so
  25   A. That's correct.                                 25     that we can all know what we're talking about

                                                     43                                                      45
   1   Q. Did you get paid to do this training?            1     here.
   2   A. I did.                                           2          Do you have a way to read -- if we
   3   Q. And how much?                                    3     email them to you, can you read them?
   4   A. $5,000.                                          4             THE WITNESS: I have a copy. I
   5   Q. Was it to you or to LAPD?                        5     mean, I have my own copy of it. So I'm just
   6   A. It was to me, to my company. I was there         6     letting you know, if you're going to put
   7     as an --                                          7     bullet points on the screen, I won't see
   8   Q. What's your company?                             8     bullet points that you see. You'll need to
   9   A. Pro K-9 Limited Liability Company.               9     voice those to me.
  10   Q. Can you say it again, what's your company       10             MR. LITTLE: Okay, yeah, I just
  11     called?                                          11     want you to -- to -- we'll do this. I just
  12   A. Pro K-9 Limited Liability Company.              12     want you to see the -- for this exhibit, if
  13   Q. Okay. Is it owned by you exclusively or do      13     you have a copy of the report, that's --
  14     you have any partners?                           14     that's good enough.
  15   A. No, it's owned by me exclusively.               15             THE WITNESS: Okay.
  16   Q. Okay. So you -- have you ever been asked to     16             MR. LITTLE: We'll just maybe
  17     evaluate IMPD's K-9 program?                     17     describe it so that we can, you know, make
  18   A. Yes. That was the last training I was there.    18     sure we're talking about the same thing. We
  19   Q. Okay. That is the fall of 2020 --               19     can go back on the record, then.
  20   A. Well, I wouldn't say evaluate. They were        20             VIDEOGRAPHER: We never went off
  21     going to implement some new policies and         21     the record.
  22     procedures, and they wanted me to go over        22             MR. LITTLE: Oh, good. Okay.
  23     their policies and procedures and help them      23     BY MR. LITTLE:
  24     with their best practices.                       24   Q. So, Officer Goosby, I'm looking at what I'm
  25          Yes, I guess that was evaluating. I         25     going to mark as Exhibit 1, which is a


                                                                              12 (Pages 42 to 45)
                                Fillenwarth Reporting Service
                                        317.345.6179
Case 1:19-cv-02277-DLP-JPH Document 117 Filed 03/04/21 Page 4 of 12 PageID #: 1193

                                            Michael Goosby
                                           February 16, 2021
                                                     58                                                       60
   1     advantage where we can't see his hands, can't     1   A. He's not -- he's -- he can be trained -- he's
   2     see him, and he is reasonably believed to be      2     trained to bite in response to certain
   3     armed. And he is not giving up, he is not         3     things, our dogs are, yes. But most police
   4     coming out to us. So we are going to now set      4     doings are trained to bite, that is correct,
   5     inner containment around that, and slow it        5     yes. But the dog --
   6     down and turn it over to SWAT. He's going to      6   Q. And when they're --
   7     become a barricaded suspect.                      7   A. We don't need this -- we don't need the
   8   Q. You mentioned earlier that a lot of the          8     officer now -- the other officer now clouding
   9     incidents or the incidents that LAPD has had      9     the subject. We don't have any independent
  10     where things have gone wrong were from           10     contractors on our search team. All of our
  11     officers doing stupid shit. Do you remember      11     search team are -- we call them union
  12     saying that?                                     12     members. And on the union team, everybody
  13   A. Yeah, I did.                                    13     has a job. So we don't want them doing
  14   Q. Yeah, yeah, yeah. Does the -- does taking a     14     anything independent of what the handler
  15     dog out with a hard-out, does that fall into     15     tells them to do.
  16     the category of stupid shit?                     16   Q. Well, right, I agree with you. But I mean,
  17   A. No. Not at all because there's times you may    17     you would agree with me, you don't want the
  18     have to. If you have a suspect that's            18     non-K-9 officer getting into that scrum; one
  19     fighting a dog and he's holding on to the        19     of the reasons being the non-K-9 officer
  20     dog, and you can't call that dog back because    20     could get bit, right?
  21     the suspect is holding him, you may have to      21   A. Yeah, but handlers could get bit, too, for
  22     go up to that suspect and dog and jump in the    22     that matter. But yeah, that's one of the
  23     middle of that and get that dog off. You may     23     reasons, but that's not the main reason.
  24     have to hard-out that dog. So no, I don't        24   Q. Okay. You would agree with me that the dog
  25     find that stupid at all. But I don't think       25     -- that a dog can't tell an innocent person

                                                     59                                                       61
   1     it should be the norm, it should be the           1     from a suspect, correct?
   2     exception.                                        2   A. No, I wouldn't say -- I wouldn't say that all
   3   Q. When LAPD, you know, has an off -- a dog, and    3     the time. But oftentimes, no, they probably
   4     it's engaged in a bite, you guys tell your        4     can't, you know. But it depends on the dog.
   5     non-K-9 officers to not go into that scrum        5     You know, our dogs are very -- they become,
   6     with the dog and the suspect, correct?            6     we call seasoned. What I mean by that is,
   7   A. That's correct.                                  7     they will bypass certain people knowing
   8   Q. Why do you tell them that?                       8     that's not the -- what you're looking for, so
   9   A. We don't want them going in there because the    9     to speak.
  10     dog is now in defense and he is in fight         10   Q. Are you aware -- when you were in
  11     threshold of defense. And we don't need that     11     Indianapolis, were you made aware that IMPD
  12     officer getting in the middle of that and the    12     trained their dogs that the, quote, bite is
  13     dog thinking the officer is coming to attack     13     the reward? That's the motivation they use
  14     them and end up getting bit or whatever.         14     when they train their dogs?
  15         And it's just not safe. We prefer to         15   A. No, never heard the term, bite is the reward.
  16     call the dog back to us, and then order the      16   Q. Okay.
  17     suspect back -- order the dog back to us and     17              MR. LITTLE: Can we send Officer
  18     then order the suspect out. That's 90            18     Goosby via email maybe, Annie, the Instagram
  19     percent of the way we do it, that's 90           19     post of Officer Groce?
  20     percent of the way it goes down.                 20              MS. ALONSO: Yeah, I can do that.
  21   Q. Okay. Because the dog can't tell the police     21              MR. LITTLE: Okay. If you could
  22     officer from the suspect, right? The dog is      22     send him that.
  23     there to bite a human. He's engaged in what      23     BY MR. LITTLE:
  24     he's been trained to do, which is to bite,       24   Q. Okay. Now, did you meet with Molly Groce
  25     correct?                                         25     when you were in Indianapolis, do you


                                                                              16 (Pages 58 to 61)
                                Fillenwarth Reporting Service
                                        317.345.6179
Case 1:19-cv-02277-DLP-JPH Document 117 Filed 03/04/21 Page 5 of 12 PageID #: 1194

                                             Michael Goosby
                                            February 16, 2021
                                                      62                                                     64
   1     remember?                                          1     comments on IMPD's old Use of Force policy?
   2   A. I met her, yes. I didn't meet her, but I met      2   A. I don't have it with me so I don't really --
   3     her. She was part of the group -- she was          3     I can't really speak to it. But I just know
   4     part of -- one of the days the group came in,      4     what I recommended that we do, what they go
   5     she was part of the group.                         5     to.
   6   Q. How many people were in that group?               6              MR. LITTLE: Annie, can you email
   7   A. I think each day was probably -- had 8 to 10      7     him what we'll mark as Exhibit -- let's make
   8     each day. And then -- that's at the                8     the Instagram one Exhibit 2, and the IMPD Use
   9     beginning, Monday, Tuesday. Then it started        9     of Force policy Exhibit 3. Can you email him
  10     dwindling down to just the supervisors and        10     that, too?
  11     trainers towards the mid on end of the week.      11              MS. ALONSO: Yeah, I just
  12   Q. Okay. Do you -- did you have any                 12     emailed --
  13     conversations specifically with Molly Groce?      13              THE WITNESS: I just got the -- I
  14   A. No.                                              14     just got the Instagram post thing.
  15   Q. Did you discuss this case with anybody in        15              MS. ALONSO: Great.
  16     Indianapolis other than Andrew?                   16              THE WITNESS: And I'm looking for
  17   A. No, we really -- he and I really didn't          17     it to come up here. Hold on one second here.
  18     discuss this case, to be honest with you. He      18     I don't know. It's saying something like,
  19     told me that they had a pending litigation        19     FAQs, frequently asked questions, is that it?
  20     for a dog bite of -- with Molly's dog, an         20              MR. LITTLE: Yes, that's it.
  21     elderly gentleman that got bit during a K-9       21     Right, right. It's two columns?
  22     search. But that's pretty much how much he        22              THE WITNESS: Yes. Okay, I have
  23     went into it.                                     23     that.
  24   Q. Did you review any records about this case or    24     BY MR. LITTLE:
  25     the complaint or anything?                        25   Q. I'm going to represent to you this is an

                                                      63                                                     65
   1   A. No, sir, I did not.                               1     Instagram post with thousands of -- Instagram
   2   Q. Okay. Did you talk about any other cases of       2     account with thousands of followers for a dog
   3     civilians being bitten by IMPD dogs while you      3     named Obi, O-B-I, maintained by Molly Groce.
   4     were in Indianapolis?                              4           Molly is answering the questions
   5   A. No.                                               5     in -- Molly's writing is blue, and the
   6   Q. Okay. Do you have any notes from your visit       6     questions are in white. So I'm looking at
   7     to Indianapolis in the fall of 2020?               7     the upper right corner --
   8   A. I do not. I gave them to you. I gave you          8   A. Okay.
   9     the summary that I wrote up.                       9   Q. -- the question of Nicole --
  10   Q. Do you have any drafts of that summary?          10   A. Nicole Fischer?
  11   A. No, I didn't save any of those.                  11   Q. -- Fischer. Yes, sir. Yeah, do you see
  12   Q. Were you provided any documents to review        12     that?
  13     while you were evaluating IMPD?                   13   A. I see it.
  14   A. No. The only thing I was provided was their      14   Q. So take a look at that real quick.
  15     old K-9 policies.                                 15   A. (Witness reading sotto voce.) Ah.
  16   Q. How did you get that?                            16   Q. Okay. Is that a safe way to train police
  17   A. I think Lieutenant Stradling gave it to me       17     dogs, in your opinion?
  18     when I got there.                                 18   A. I'm not going to use the word, safe. I think
  19   Q. In -- like in paper?                             19     it's -- I don't agree with that. You know,
  20   A. Yes. He may have emailed it to me before. I      20     for us, a bite is not a reward. You know,
  21     can check. I don't remember. He may have          21     for us, a dog finding a suspect is a reward.
  22     emailed it to me before, too, but I know he       22     And now a bite may be a by-product of the
  23     gave me a copy when I was there. But he may       23     find, but the goal is to find the suspect.
  24     have emailed it to me as well.                    24   Q. Okay. All right. Let's do this. Let's take
  25   Q. Let's talk about it. Do you have any             25     about a ten-minute break, if you could, Mike,


                                                                               17 (Pages 62 to 65)
                                Fillenwarth Reporting Service
                                        317.345.6179
Case 1:19-cv-02277-DLP-JPH Document 117 Filed 03/04/21 Page 6 of 12 PageID #: 1195

                                             Michael Goosby
                                            February 16, 2021
                                                         66                                                           68
   1     and review the...                                     1   Q. Okay. Are you planning on writing --
   2              MR. LITTLE: Annie, did you send              2   A. I did a summary of what I was contacted to
   3     him -- did you get the five-page Use of Force         3     do, and then I wrote it.
   4     principles from General Order 1.3?                    4   Q. All right.
   5              MS. ALONSO: Yes. I just sent                 5   A. I'm less of a writer and more of a doer,
   6     it.                                                   6     hands-on guy.
   7              MR. LITTLE: Okay. Could you                  7   Q. Okay. So you're not planning on writing a
   8     take -- could we take about ten minutes here,         8     longer report at another time for IMPD.
   9     and Mike, would you mind reviewing that               9   A. No, that's done. That's it.
  10     document for me?                                     10   Q. And if IMPD asked you to write another
  11              THE WITNESS: Okay. Am I                     11     report, you would expect to be paid
  12     reviewing the whole policy or just pertaining        12     additional money, right, because you
  13     to K-9?                                              13     fulfilled your work for the 5,000?
  14              MR. LITTLE: I'm going to ask you            14   A. Yes.
  15     mostly about stuff that's pertaining to K-9s,        15   Q. Okay. So let's go to the review process.
  16     but I am going to ask you in general -- you          16   A. Okay.
  17     know, I have some theoretical policing beefs         17   Q. So it's an assessment of current K-9 policies
  18     with IMPD as well, and their use of force,           18     and procedures. Which K-9 policies and
  19     that I would like to ask you about. And so           19     procedures did you assess?
  20     I'd ask that you could read the whole thing          20   A. The stuff they were doing -- the things they
  21     again. And I'm going to ask you about that           21     were doing then.
  22     and how -- some of the comments in your              22   Q. Do you -- did they give you any documents?
  23     report. Okay?                                        23   A. I told you before, the lieutenant gave me a
  24              THE WITNESS: Okay.                          24     document, gave me the policies when I was
  25              MR. LITTLE: All right. So we                25     there, and I believe he may have emailed it

                                                         67                                                           69
   1     can take a ten-minute break, if that's all            1     to me prior to me going there.
   2     right with everybody.                                 2   Q. Is that different than the exhibit that I
   3              VIDEOGRAPHER: This is the                    3     gave you, General Force Order 1.30?
   4     videographer. This will mark the end of               4   A. What you gave me, I don't see anything K-9
   5     Media 1. We are going off the record at               5     related on there.
   6     2:12.                                                 6   Q. Okay. So you reviewed a different document?
   7              (Whereupon, a recess was taken.)             7   A. Yes. There were K-9 policy and procedures
   8              VIDEOGRAPHER: We are back on the             8     like that.
   9     record. It is 2:29. You may proceed. Thank            9   Q. Okay.
  10     you.                                                 10   A. Yes.
  11     BY MR. LITTLE:                                       11   Q. A review of -- okay. You said next a review
  12   Q. All right. Mike, let's take a look at your          12     of other agencies' K-9 policies and
  13     report --                                            13     procedures. What other agencies' K-9
  14   A. Okay.                                               14     policies and procedures did you review to
  15   Q. -- which is marked as Exhibit 1. And you            15     make this report?
  16     testified this is the entire report, is that         16   A. I reviewed over the years, many departments.
  17     correct?                                             17     I just kind of scanned over some of them to
  18   A. That's correct, sir.                                18     see where they fell in line with IMPD.
  19   Q. Why did you title it "Summary", then?               19   Q. So where did they fall with IMPD?
  20   A. I guess it's a summary of what we talked            20   A. They pretty much all fell around the same
  21     about. I don't know.                                 21     area. They fall -- I mean, IMPD wasn't too
  22   Q. I mean, to me, summary indicates that there's       22     far off from everybody else, to be honest
  23     a longer report behind it. Did anybody ask           23     with you.
  24     you to write a longer report?                        24   Q. They weren't?
  25   A. No.                                                 25   A. No.


                                                                                   18 (Pages 66 to 69)
                                 Fillenwarth Reporting Service
                                         317.345.6179
Case 1:19-cv-02277-DLP-JPH Document 117 Filed 03/04/21 Page 7 of 12 PageID #: 1196

                                             Michael Goosby
                                            February 16, 2021
                                                          74                                                      76
   1     assist with.                                           1     so we think differently as supervisors than
   2   Q. Why were they interested in changing their            2     handlers do. I know I do -- I did.
   3     policy?                                                3   Q. So is IMPD's lack of supervision, is that --
   4   A. I think that Lieutenant Stradling said that           4     is that causing problems or -- in your
   5     they -- he thought they could do things a              5     opinion, for IMPD?
   6     little better, and he wanted some more                 6   A. I didn't say there was a lack of supervision.
   7     oversight. And we discussed how we did                 7     I just said that they didn't -- I thought
   8     things and how we provided command control,            8     they could do a better job at it. And as far
   9     and he liked that idea. And I think that's             9     as causing problems, I don't know if it's
  10     where it came from. I'm pretty sure that --           10     causing problems with them, but I could see
  11     I'm guessing, but your -- this litigation             11     where it could cause problems with them. You
  12     might have something to do with it, I don't           12     know, I know that there were complaints of
  13     know.                                                 13     the fact that, you know, State Police could
  14   Q. Did --                                               14     show up and do a K-9 search in their city
  15   A. But people change things because there's             15     without anyone from IMPD K-9 either
  16     reason to change, sure. They find a reason            16     acknowledging it or being aware of it, and
  17     they want to change things.                           17     that's not a good thing. Because that brings
  18   Q. So why -- what reasons to change? I mean,            18     risk, and that's another agency bringing a
  19     you make some recommendations in here, which          19     risk into the city. So I think there needs
  20     we'll get to. What reasons to change do you           20     to be better control over stuff like that.
  21     see for IMPD in their K-9 deployment?                 21         I think that if a K-9 handler responds
  22   A. One of the things I saw, I -- I saw there was        22     down to a search, then a K-9 sergeant needs
  23     not as much command control. And that was --          23     to go to step in and ask certain questions
  24     that's a big deal in our department.                  24     and make sure certain I's are being dotted
  25     That's -- my foundation is built from that,           25     and T's are being crossed, again. It should

                                                          75                                                      77
   1     and oversight. And I saw -- I saw lapses in            1     be a supervisor who is over the patrol side
   2     that, in my opinion.                                   2     of things, and they discuss it amongst them
   3   Q. So tell me about those. What lapses did you           3     as the best way to go forward to ensure the
   4     see?                                                   4     department policies and procedures are being
   5   A. Well, I just saw where they never had a               5     followed. There's never -- there's nothing
   6     significant or an established command post at          6     wrong with oversight. I'm not talking about
   7     their incidents; where people check in, get            7     micromanaging, I'm just talking about
   8     jobs, and then check out. They didn't have             8     management, period.
   9     necessarily a K-9 supervisor on every K-9              9   Q. Well, let's take a look at your
  10     request.                                              10     recommendations.
  11   Q. Why is that important?                               11   A. Sure.
  12   A. I think it's important because that gives you        12   Q. Your first recommendation, you recommend --
  13     one more layer of oversight. You know, I              13     well, you -- before I ask you that, you would
  14     think, in my opinion, as K-9 handlers -- I            14     agree that using a dog, a police dog, is a
  15     was one for a lot of years -- we go out there         15     use of force, correct?
  16     with tunnel vision sometimes. Our tunnel              16   A. Well, surprisingly, sir, with the Los Angeles
  17     vision is to go out and find the bad guy,             17     Police Department it is not a use of force.
  18     find the bad guy. And sometimes, you know,            18   Q. How is that?
  19     you need someone to look at the bigger                19   A. Well, our dogs -- our city attorney has
  20     picture, and ensure that we're dotting all            20     advised our -- our policing unit has advised
  21     the I's and crossing all the T's to ensure            21     our department, and we -- since 1980, when
  22     that criteria is being met, ensure that best          22     our dogs were first started, we have not ever
  23     practices are being met, ensure that we're            23     used the dogs as a use of force.
  24     following both prongs of officer safety,              24          Now, there is talk about using as a
  25     physical safety and fiscal safety. You know,          25     use of force if -- or designated as a use of


                                                                                   20 (Pages 74 to 77)
                                 Fillenwarth Reporting Service
                                         317.345.6179
Case 1:19-cv-02277-DLP-JPH Document 117 Filed 03/04/21 Page 8 of 12 PageID #: 1197

                                             Michael Goosby
                                            February 16, 2021
                                                      78                                                      80
   1     force if a dog is sent on a bite to a              1     He comes -- he comes out, we take him into
   2     suspect, if a directed bite is given. But          2     custody, no harm, no foul.
   3     our dogs are locating tools. We use our dogs       3         Same scenario, my dog goes in the bush,
   4     to search. Our dogs are trained in a find          4     he goes to bark, the suspect kicks him, my
   5     and bark method. And we give warnings and          5     dog bites him. I hear the dog bite -- I hear
   6     announcements, and so on and so forth, and if      6     the suspect yell out, I call the dog back off
   7     the suspect doesn't fight or try to escape,        7     from the bite. What did I do differently in
   8     and stays still, the dog will bark at him,         8     that scenario as an officer.
   9     we'll call the dog back and take the guy into      9   Q. Okay. But you would agree with me that that
  10     custody. If he tries to fight or escape, he       10     scenario described, describes dogs that are
  11     will get bit.                                     11     trained differently than IMPD, correct?
  12   Q. So IMPD's dogs are not trained to find, are      12   A. That's correct. But you said that the
  13     they; they're trained to bite, correct?           13     officer makes the decision, and I'm showing
  14   A. They're trained to find and bite. They are       14     you how that's not totally the way it works
  15     trained to find. Because you can't -- if          15     out.
  16     you're not finding them, then you're probably     16   Q. Okay. Fair enough. But if a dog -- a dog
  17     not biting, unless you use that dog as a          17     that is trained the way -- how does IMPD
  18     force tool.                                       18     train their dogs, as you understand it?
  19   Q. When an IMPD dog finds a person, he's going      19   A. They train their dogs to find and bite, as
  20     to bite them, right; that's how they're           20     most departments in the United States do.
  21     trained?                                          21   Q. Okay. And they train their dogs to find and
  22   A. If they can get to them they probably will,      22     bite --
  23     yes.                                              23   A. Yes.
  24   Q. Okay. And the goal of a dog biting a suspect     24   Q. -- and so when an IMPD officer says hey, Obi,
  25     is to take control of the suspect, right, so      25     go find -- you know, go into track mode, as

                                                      79                                                      81
   1     you can apprehend them?                            1     they call it here at IMPD, when Obi is in
   2   A. That's generally their thought process, yes.      2     track mode and he finds a person, he's going
   3   Q. Okay. And you would agree with me that a dog      3     to bite them, correct? That's how IMPD
   4     doesn't have, you know, human judgment,            4     trains their dogs.
   5     right? He doesn't have -- it doesn't have a        5   A. Well, that -- he is trained -- his final
   6     human thought process, correct?                    6     response, if he can get to the suspect or
   7   A. No, he doesn't.                                   7     does get a suspect, would be to bite. Yeah,
   8   Q. And you would agree with me between the dog       8     that's the conditioned response, yes.
   9     and the officer, it has to be the officer's        9   Q. Right. And --
  10     decision as to whether or not to use, you         10   A. However, obviously circumstances may dictate
  11     know, use the bite, whether or not to have        11     that.
  12     the dog engage, right? That's got to be the       12   Q. But Obi or any IMPD -- strike that.
  13     officer's decision because the dog is not         13         Any dog, any IMPD K-9 is not going to be
  14     capable of making that decision, right?           14     able to tell the difference between a suspect
  15   A. Well, no, but dogs are -- no, I disagree with    15     and an innocent person if there's no clues as
  16     you there because dogs aren't                     16     to the suspect, correct?
  17     decision-makers. Dogs are conditioned to do       17   A. That would be -- again, I don't -- I can't
  18     certain things under a certain set of             18     say that. I can't say that because I'll give
  19     circumstances. So, for example, I'll use our      19     you an example. My first dog, we were
  20     department. If my dog is searching and he         20     searching for an armed robbery suspect. And
  21     goes into a bush and he finds a suspect           21     we're searching along, and he jumps into --
  22     there, and I'm behind cover, behind a tree        22     we were searching the area of an abandoned
  23     that's maybe ten feet from the bush, he goes      23     house. And the abandoned house, one side of
  24     in, finds the suspect, starts barking. I          24     the walls are off of it. The dog got inside
  25     call the dog back, I order the suspect out.       25     the room of the house, and he went to a


                                                                               21 (Pages 78 to 81)
                                 Fillenwarth Reporting Service
                                         317.345.6179
Case 1:19-cv-02277-DLP-JPH Document 117 Filed 03/04/21 Page 9 of 12 PageID #: 1198

                                             Michael Goosby
                                            February 16, 2021
                                                      90                                                      92
   1     a dog search for a suspect than have an            1     knowledge. I don't think that dogs should be
   2     officer search for a suspect, without a            2     used as use of force tools.
   3     doubt.                                             3           For example, we have a car in front
   4   Q. Right. But can you refer me to any studies        4     of us, driver doesn't want to come out. I'm
   5     or peer reviewed literature that says that?        5     not a big fan of sending a dog in to drag
   6   A. No. I can refer you to 24 years' experience.      6     this guy out of the car. I think there
   7   Q. Okay. Can you refer me to any studies or          7     should be other tools.
   8     peer reviewed literature on the efficacy of        8           However, the caveat to that, though,
   9     using a dog bite to control a suspect?             9     is, the department needs to provide the
  10   A. I haven't done a study on that, no. I            10     officers with the necessary tools to
  11     haven't looked any of that up, no.                11     effectively do those jobs without using a
  12   Q. How about studies or peer reviewed literature    12     dog.
  13     about dog bites making policing safer for         13   Q. Okay. So what --
  14     officers?                                         14   A. The dog should be the very last option.
  15   A. I'm sure there's stuff out there. Again, I       15   Q. So what should IMPD -- I was going to ask you
  16     haven't -- I haven't searched for those           16     this coming up, what -- what should IMPD be
  17     things, or looked for them.                       17     providing their officers that they're not
  18   Q. So the ans- --                                   18     right now?
  19   A. I'm sure there's some out there, though, if      19   A. I think they should provide them -- you know,
  20     you can check.                                    20     again, this is resource driven and money
  21   Q. But you don't know -- you can't refer me to      21     driven. But I think in a perfect world,
  22     any or name any right now, right?                 22     they'll provide them with gas -- handheld
  23   A. No. I am not. No, I cannot.                      23     gas, OC-based gas. They provide them with
  24   Q. What about studies showing that using K-9s       24     less lethal munitions, such as beanbags and
  25     makes it safer for civilians, any studies         25     40 millimeter and tasers. Those things can

                                                      91                                                      93
   1     about that?                                        1     bring a lot of incidents to fruition without
   2   A. No, I can't refer you to any of those, no.        2     a dog bite, sometimes without using a dog.
   3   Q. Okay. And so let's keep going with your           3   Q. And do you have those tools at LAPD?
   4     recommendations here. Directed bite, the K-9       4   A. Yes, we do.
   5     officer may direct his bite to a suspect or        5   Q. And do you think that having those tools
   6     apprehend a fleeing suspect or otherwise           6     would cut down on the number of -- well, you
   7     evading suspect. All right. We'll skip to          7     just said, so I'm going to ask you this: Do
   8     the next one.                                      8     you think those tools that you have at LAPD
   9          What -- the next one, the department          9     have cut down on LAPD's number of dog bites?
  10     should reassess the mission of the K-9 unit.      10   A. No, I wouldn't say that because we don't use
  11     What -- what is the objective of the IMPD K-9     11     our dogs in that manner anyway. However, I
  12     unit?                                             12     will say it cuts down on some -- on uses of
  13   A. I have the thing. I don't remember what it       13     force. It helps deescalate things. It
  14     said. But something must have stuck out to        14     definitely -- they are definitely tools of
  15     me is why I put this in there. But I don't        15     deescalation.
  16     have it in front of me to refer to it.            16   Q. Okay. Why doesn't LAPD use its K-9s for
  17   Q. Well, so it looks like you think the             17     apprehension?
  18     objective of the K-9 unit should be to search     18   A. Because we have tools -- we have tools in our
  19     for and locate suspects, correct?                 19     toolbox that we don't have to do that.
  20   A. Yes.                                             20     That's my point.
  21   Q. And that's --                                    21   Q. Okay. Yeah. I agree with you. Is it your
  22   A. Yes. Yeah, I don't think that they               22     opinion that IMP- -- well, strike that.
  23     should use -- I don't -- I don't -- I             23          What is the next one, "Handlers
  24     don't -- again, I'm going by my foundation,       24     should be cognizant of the time that their
  25     training, background, experience, and             25     PSD is actively on the bite, minimizing that


                                                                               24 (Pages 90 to 93)
                                Fillenwarth Reporting Service
                                        317.345.6179
Case 1:19-cv-02277-DLP-JPH Document 117 Filed 03/04/21 Page 10 of 12 PageID #: 1199

                                             Michael Goosby
                                            February 16, 2021
                                                      94                                                      96
    1     time as feasible and appropriate." What's         1          So my point to that is, their
    2     that?                                             2     hard-out shouldn't be your default. Because
    3   A. That's how -- they should be cognizant of how    3     if the hard-out is your default, then you're
    4     their police service dog is actively on a         4     going to take time to take that dog off the
    5     bite, minimizing that time as feasible and        5     bite. What I mean by that is, let me see
    6     appropriate. Again, you know, if my dog is        6     your hands, don't do this, don't do that.
    7     in a bite -- to me, a dog biting a suspect is     7     And then you're going to go up and put
    8     chaos. And I think a suspect is chaos, and I      8     handcuffs on the suspect, which he's
    9     think a dog by themselves could be chaos.         9     handcuffed first -- you know, people call it
   10     Because dogs don't care about tactics, they      10     cuffing under power, before you take the dog
   11     don't care about officer safety, they don't      11     off the bite. Well, now we get into -- we
   12     care about risk. They only care about            12     went from a 10- to 15-second bite incident to
   13     finding the bad guy because that's what          13     now a minute to two-minute bite incident,
   14     they're trained to do. Again, they don't         14     which is a long time.
   15     have the ability to reason and use, you know,    15   Q. So hard-outs, as IMPD was employing them,
   16     cognitive thought, you know, processes.          16     were expanding the amount of time of the
   17          However, their chaos is separately          17     literal bite --
   18     chaos. They come together, that's more           18   A. Yes.
   19     chaos. Well, we need to stop the chaos           19   Q. -- is that safe to say?
   20     because chaos does not fix chaos. Someone        20   A. That is safe to say.
   21     needs to step in and stop the chaos and take     21   Q. Okay. And is it safe to say from your
   22     control of the situation.                        22     experience, too, Mike, that the longer a
   23          So what I mean by that is, a dog            23     dog's biting you, the higher potential that
   24     shouldn't be on a bite for a long time. If       24     you're going to suffer more severe injuries?
   25     the suspects are being -- if a dog is on a       25   A. Well, yeah. I mean, yeah, I agree with that,

                                                      95                                                      97
    1     bite, then the dog needs to be taken off the      1     yes.
    2     bite in a timely manner.                          2   Q. Okay. The K-9 supervisor, in his or her
    3   Q. So IMPD needs to improve the timely manner in    3     absence, the scene supervisor should be
    4     which they take their dogs out of a bite.         4     responsible to expressly approve or deny the
    5   A. Yes, that is correct.                            5     deployment of a K-9. So let me ask you this:
    6   Q. Okay. And the next one down, handlers should     6     That's the policy at Los Angeles Police
    7     make every effort to recall their police          7     Department, correct?
    8     service dog off the bite after suspect has        8   A. That's correct.
    9     been located, okay, and employ conventional       9   Q. And Los Angeles Police Department polices 4.3
   10     tactics when appropriate rather than hard-out    10     million people in a 500-square-mile radius,
   11     as a default. Do you see that?                   11     correct?
   12   A. Yes, I do.                                      12   A. That's correct.
   13   Q. Okay. So it's inappropriate that IMPD train     13   Q. And has, you said, somewhere between 60 and
   14     their handlers to do the hard-out as a           14     70 bites a year, correct?
   15     default, correct?                                15   A. That's correct.
   16   A. No, I didn't say it's inappropriate. I said     16   Q. Okay. And you're -- you don't know the
   17     use conventional tactics when appropriate.       17     number of IMPD bites per year, correct?
   18     Meaning that if the time allows you, the         18   A. I do not, sir.
   19     incident allows it, they use conventional        19   Q. Okay. We are going to look up, just to
   20     tactics. I never said the hard-out is            20     correct one -- or to get around one of the
   21     inappropriate. I'm saying that rather than       21     State's objections, we're going to look up
   22     that be your default -- because that goes        22     the actual population of Indiana -- of Marion
   23     back up to the bullet point above that --        23     County and our dog bite numbers and come back
   24     taking -- minimize the time the dog -- the       24     to you with that before we conclude.
   25     dog is on a bite.                                25             MR. LITTLE: Emma, if you could


                                                                               25 (Pages 94 to 97)
                                 Fillenwarth Reporting Service
                                         317.345.6179
Case 1:19-cv-02277-DLP-JPH Document 117 Filed 03/04/21 Page 11 of 12 PageID #: 1200

                                             Michael Goosby
                                            February 16, 2021
                                                     142                                                    144
    1     multiple guns. The victim said he had two         1   Q. So let me -- correct me if I'm wrong. An
    2     guns. We were searching for him, and he was       2     LAPD dog, when it finds a human in a search,
    3     hiding. As the dog gets to the yard where         3     barks at the human, correct?
    4     the suspect was, the suspect saw the team         4   A. Correct.
    5     coming in before the dog got set on him, the      5   Q. An IMPD dog, when it finds a human in a
    6     suspect jumped up, gun in hand, started           6     search, bites the human, correct?
    7     running. And the handler didn't send the dog      7   A. Correct.
    8     right away because the suspect did have a gun     8   Q. Okay.
    9     and we didn't need the dog getting shot.          9   A. But in their defense, you know, I mean,
   10     When the suspect turned his back and went        10     that's the norm across the country, to be
   11     into a full-blown run, the handler sent the      11     honest with you.
   12     dog. The dog did not get there fast enough       12   Q. But it's not the norm in Los Angeles, right?
   13     because the suspect had taken off sooner than    13   A. No, it's not.
   14     when the dog was sent. And he jumped on top      14   Q. And, you know, I was thinking earlier, you
   15     of a fence, and he placed the gun on the roof    15     just sold the dog or gave a dog to IMPD,
   16     of a garage right there. He then jumped off      16     right?
   17     the fence into another yard and takes off.       17   A. Yes.
   18          The airship loses him under a bunch         18   Q. You didn't take any IMPD dogs, right? You
   19     of trees, so the team transitions to the         19     didn't take one back --
   20     other side of the block, starts searching        20   A. Well, that dog didn't come from me. That dog
   21     where he was last seen by the airship. And       21     came from another department. It came from
   22     the suspect pops out again and starts running    22     Glendale Police Department. It didn't come
   23     towards a residence, at which time the           23     from me. It wasn't my dog.
   24     handler deployed the dog. The suspect did        24   Q. Oh, okay. About Andrew Scheil, the attorney
   25     not make it to the front door. He saw the        25     you spoke with, when did you speak to him, do

                                                     143                                                    145
    1     dog and tried to hit the fence again, and the     1     you remember?
    2     dog caught him on the fence.                      2   A. I spoke to him twice. I spoke to him once
    3          The dog pulled him off the fence onto        3     today, and I spoke to him once -- he sent me
    4     the ground, the team moved up to a position       4     an email. I can't remember the date. Let me
    5     of advantage, the handler called the dog          5     see if it's on here. I can't remember the
    6     back -- that was probably all in about 7          6     date. Let me see if the email is still
    7     seconds -- called the dog back to his side,       7     there. He sent me an email -- what's his
    8     and then the search team took over taking the     8     name again, Scheil?
    9     guy into custody.                                 9   Q. Andrew, yep.
   10   Q. Verbally called the dog back, right?            10   A. Andrew Scheil? Andrew Scheil. Hold on.
   11   A. Yes. We pretty much verbal all the time.        11     That's not it. Hold on one second. I don't
   12     That's how we operate.                           12     see the -- okay, so January 10th was when I
   13   Q. And you're confident you can recall your dogs   13     got the email. And --
   14     verbally, correct?                               14   Q. From him to you?
   15   A. Yeah, we have -- well, I mean -- we do it       15   A. No, he sent me the email on the 10th, and
   16     every night. We do that in training. Yeah,       16     then he asked me could he give me a call on
   17     that's what I'm saying, yeah, I'm confident      17     Tuesday sometime to discuss. And I said yes.
   18     we can do that. Like I said, we train every      18     So I'm assuming he called me that following
   19     night. So if there's going to be a problem       19     Tuesday following the 10th. That's my
   20     within training, or a dog problem, I'm going     20     assumption.
   21     to see it early on and I'm going to catch it     21   Q. Okay. So the Tuesday following the 10th
   22     before it becomes a -- you know, the             22     would have been the 12th?
   23     proverbial mountain into a molehill, or a        23   A. Yes.
   24     molehill to a mountain, whatever you call it.    24   Q. And how long did you talk to him for?
   25     But I would see it early on.                     25   A. I don't remember. Probably about -- maybe


                                                                            37 (Pages 142 to 145)
                                 Fillenwarth Reporting Service
                                         317.345.6179
Case 1:19-cv-02277-DLP-JPH Document 117 Filed 03/04/21 Page 12 of 12 PageID #: 1201

                                             Michael Goosby
                                            February 16, 2021
                                                    146                                                      148
    1     10 minutes at the most. They weren't long         1           We recalled the dog a few times, and
    2     conversations, I can tell you that.               2     the dog didn't come back. One of the search
    3   Q. But he initiated contact with you and            3     team members flashed their light underneath
    4     scheduled a time to talk to you, and you guys     4     the truck and could see the suspect below the
    5     talked on January 12th.                           5     truck. They were like, "Hey, let go of the
    6   A. That's correct.                                  6     dog, let go of the dog, let go of the dog."
    7   Q. And what did you guys talk about today?          7     He said, "I can't, I can't, I can't, he's
    8   A. He asked some questions regarding -- like I      8     biting me. I can't, he's biting me."
    9     mentioned earlier, he had some questions          9           So the idea was then to go ahead and
   10     regarding the hard-out. And he asked me that     10     we're going to use another form of less
   11     did I think that -- if they had the              11     lethal, we're going to tase him. He got
   12     hard-out -- if they try to verbal-out and        12     tased. The first time the taser darts hit
   13     then the hard-out, would I find that             13     him, he let go, and then he pulled the dart
   14     acceptable. And I said, yeah, absolutely,        14     out and the dog -- he pulled the dart out
   15     because you have -- the dog has to want to       15     like really quick. I mean, I'd say he let go
   16     bite, so -- and that was probably a              16     of the dog maybe two seconds, and he
   17     five-minute conversation.                        17     reacquired his grip with one hand and pulled
   18   Q. But LAPD dogs are called off the bites,         18     the dog off. They tried to do a dry stun,
   19     right?                                           19     didn't work, so the handler and point officer
   20   A. They are, but we have had situations where we   20     were underneath there, the handler grabs hold
   21     have to hard-out.                                21     of the dog --
   22   Q. Okay.                                           22   Q. Wait, are they tasing the dog or the guy?
   23   A. There's no doubt. But it's not because the      23   A. The guy. Not the dog. The guy. But you can
   24     dog won't return to us, it's because the         24     tase a suspect when the dog's on a bite and
   25     circumstances and incident dictate that. For     25     it's not going to be effective. He grabs

                                                    147                                                      149
    1     example --                                        1     hold of the dog, tells the suspect "I have
    2   Q. Okay. Tell me about the circumstances --         2     the dog," and, "Let him go, let him go." The
    3   A. Go ahead, I'm sorry.                             3     suspect lets him go, the handler tells the
    4   Q. Tell me about the circumstances that dictate     4     dog to release, he hard-out to him, and
    5     a hard-out in LA.                                 5     pulled him out of there.
    6   A. Well, we had one where a suspect was hiding      6   Q. Okay. But that was the suspect fighting the
    7     underneath -- a shooting suspect just shot        7     dog, right?
    8     two people in south LA, and two suspects, as      8   A. Yes.
    9     a matter of fact. We found one first. He          9   Q. Okay. What about when it's an 80-year-old
   10     was hiding under a truck that was big            10     man, or an elderly person or whatever, not
   11     stake-bed truck, but it had no tires on it,      11     fighting the dog, should the dog always be
   12     no wheels or tires. So the truck was very        12     able to be recalled?
   13     low to the ground, and there was a lot of        13             MS. BOWLING: Objection.
   14     debris -- it was like a junkyard he was in       14         Go ahead, Sergeant.
   15     and he was underneath the truck. A dog found     15   A. I would say, yes, they should be able to be
   16     him underneath the truck, and as the dog came    16     recalled. But again, if the dog is trained
   17     in, he said, for his statement, the dog          17     to be recalled, though. If the dog is not
   18     started kinda barking at him, he tried to        18     trained to be recalled -- you know, there are
   19     move away from the dog, the dog bit him, he      19     some departments, a lot of departments whose
   20     reached down and grabbed the dog, he hooked      20     policy is to hard-out. Make no mistake, it's
   21     the dog's collar and tried to pull him off.      21     not a bad thing. The LA County Sheriff, the
   22     And he couldn't get him off, so he put the       22     largest sheriff's department in the country,
   23     dog in the headlock to try to hold him there     23     they hard-out their dogs. The LA County
   24     so the dog could not get any more bite on        24     Sheriff's, the largest sheriff department in
   25     him.                                             25     the country, they do find and bite. So it's


                                                                            38 (Pages 146 to 149)
                                 Fillenwarth Reporting Service
                                         317.345.6179
